

116 S1262 RS: Oregon Recreation Enhancement Act
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 382116th CONGRESS1st SessionS. 1262IN THE SENATE OF THE UNITED STATESMay 1, 2019Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 18, 2019Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo designate certain land administered by the Bureau of Land Management and the Forest Service in
			 the State of Oregon as wilderness and national recreation areas, to
			 withdraw certain land located in Curry County and Josephine County,
			 Oregon, from all forms of entry, appropriation, or disposal under the
			 public land laws, location, entry, and patent under the mining laws, and
			 operation under the mineral leasing and geothermal leasing laws, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Oregon Recreation Enhancement Act. 2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means— (A)the Secretary of the Interior, with respect to public land administered by the Secretary of the Interior; or
 (B)the Secretary of Agriculture, with respect to National Forest System land. (2)StateThe term State means the State of Oregon.
			3.Rogue Canyon and Molalla Recreation Areas, Oregon
 (a)Designation of rogue canyon and molalla recreation areasFor the purposes of protecting, conserving, and enhancing the unique and nationally important recreational, ecological, scenic, cultural, watershed, and fish and wildlife values of the areas, the following areas in the State are designated as recreation areas for management by the Secretary in accordance with subsection (c):
 (1)Rogue canyon recreation areaThe approximately 98,150 acres of Bureau of Land Management land within the boundary generally depicted as the Rogue Canyon Recreation Area on the map entitled Rogue Canyon Recreation Area Wild Rogue Wilderness Additions and dated October 10, 2018dated November 19, 2019, which is designated as the Rogue Canyon Recreation Area.
 (2)Molalla recreation areaThe approximately 29,884 acres of Bureau of Land Management land within the boundary generally depicted on the map entitled Molalla Recreation Area and dated September 26, 2018, which is designated as the Molalla Recreation Area.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of each recreation area designated by subsection (a).
 (2)EffectThe maps and legal descriptions prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any minor errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions prepared under paragraph (1) shall be available for public inspection in the appropriate offices of the Bureau of Land Management.
				(c)Administration
 (1)Applicable lawThe Secretary shall administer each recreation area designated by subsection (a)— (A)in a manner that conserves, protects, and enhances the purposes for which the recreation area is established; and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)other applicable laws.
 (2)UsesThe Secretary shall only allow those uses of a recreation area designated by subsection (a) that are consistent with the purposes for which the recreation area is established.
				(3)Road construction
 (A)In generalExcept as the Secretary determines necessary for public safety, no new permanent or temporary roads shall be constructed (other than the repair and maintenance of existing roads) within a recreation area designated by subsection (a).
 (B)EffectNothing in this paragraph affects the administration by the Secretary of the Molalla Forest Road in accordance with applicable resource management plans.
 (4)Vegetation managementNothing in this section prohibits the Secretary from conducting vegetation management projects (including wildfire resiliency and forest health projects) within a recreation area designated by subsection (a) to the extent consistent with the purposes of the recreation area.
 (5)Wildfire managementNothing in this section alters the authority of the Secretary (in cooperation with other Federal, State, and local agencies, as appropriate) to conduct wildland fire operations within a recreation area designated by subsection (a), consistent with the purposes of this Act.
 (6)WithdrawalSubject to valid existing rights, all Federal surface and subsurface land within a recreation area designated by subsection (a) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws pertaining to mineral leasing, geothermal leasing, or mineral materials. (3)Wildfire risk assessmentNot later than 280 days after the date of enactment of this Act, the Secretary, in consultation with the Oregon Governor’s Council on Wildfire Response, shall conduct a wildfire risk assessment that covers—
 (A)the recreation areas designated by subsection (a); (B)the Wild Rogue Wilderness; and
 (C)any Federal land adjacent to an area described in subparagraph (A) or (B). (4)Wildfire mitigation plan (A)In generalNot later than 1 year after the date on which the wildfire risk assessment is conducted under paragraph (3), the Secretary shall develop a wildfire mitigation plan, based on the wildfire risk assessment, that identifies, evaluates, and prioritizes treatments and other management activities that can be implemented on the Federal land covered by the wildfire risk assessment (other than Federal land designated as a unit of the National Wilderness Preservation System) to mitigate wildfire risk to communities located near the applicable Federal land.
 (B)Plan componentsThe wildfire mitigation plan developed under subparagraph (A) shall include— (i)vegetation management projects (including mechanical treatments to reduce hazardous fuels and improve forest health and resiliency);
 (ii)evacuation routes for communities located near the applicable Federal land, which shall be developed in consultation with State and local fire agencies; and
 (iii)strategies for public dissemination of emergency evacuation plans and routes. (C)Applicable lawThe wildfire mitigation plan under subparagraph (A) shall be developed in accordance with—
 (i)this section; and (ii)any other applicable law.
						(5)Road construction
 (A)In generalExcept as provided in subparagraph (B) or as the Secretary determines necessary for public safety, no new permanent or temporary roads shall be constructed (other than the repair and maintenance of existing roads) within a recreation area designated by subsection (a).
 (B)Temporary roadsConsistent with the purposes of this Act, the Secretary may construct temporary roads within a recreation area designated by subsection (a) to implement the wildfire mitigation plan developed under paragraph (4), unless the temporary road would be within an area designated as a unit of the National Wilderness Preservation System.
 (C)EffectNothing in this paragraph affects the administration by the Secretary of the Molalla Forest Road in accordance with applicable resource management plans.
 (6)Effect on wildfire managementNothing in this section alters the authority of the Secretary (in cooperation with other Federal, State, and local agencies, as appropriate) to conduct wildland fire operations within a recreation area designated by subsection (a), consistent with the purposes of this Act.
 (7)WithdrawalSubject to valid existing rights, all Federal surface and subsurface land within a recreation area designated by subsection (a) is withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws pertaining to mineral leasing, geothermal leasing, or mineral materials. (8)No effect on wilderness areasAny wilderness area located within a recreation area designated by subsection (a) shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
 (d)Adjacent managementNothing in this section creates any protective perimeter or buffer zone around a recreation area designated by subsection (a).
			4.Expansion of Wild Rogue Wilderness Area
 (a)DefinitionsIn this section: (1)MapThe term map means the map entitled Rogue Canyon Recreation Area Wild Rogue Wilderness Additions and dated October 10, 2018dated November 19, 2019.
 (2)Wilderness additionsThe term Wilderness additions means the land added to the Wild Rogue Wilderness under subsection (b)(1). (b)Expansion of wild rogue wilderness area (1)ExpansionThe approximately 59,512 acres of Federal land in the State generally depicted on the map as Proposed Wilderness shall be added to and administered as part of the Wild Rogue Wilderness in accordance with the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; Public Law 95–237), except that—
 (A)the Secretary of the Interior and the Secretary of Agriculture shall administer the Federal land under their respective jurisdiction; and
 (B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of Agriculture or the Secretary of the Interior, as applicable.
					(2)Map; legal description
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the wilderness area designated by paragraph (1).
 (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
 (C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and Forest Service.
 (3)Fire, insects, and diseaseThe Secretary may take such measures within the Wilderness additions as the Secretary determines to be necessary for the control of fire, insects, and disease, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1131(d)(1)16 U.S.C. 1133(d)(1)).
 (4)WithdrawalSubject to valid existing rights, the Wilderness additions are withdrawn from all forms of— (A)entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and (C)disposition under all laws pertaining to mineral leasing, geothermal leasing, or mineral materials.
 (5)Tribal rightsNothing in this subsection alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian Tribe.
				5.Withdrawal of Federal land, Curry County and Josephine County, Oregon
 (a)DefinitionsIn this section: (1)Eligible Federal landThe term eligible Federal land means—
 (A)any federally owned land or interest in land depicted on the Maps as within the Hunter Creek and Pistol River Headwaters Withdrawal Proposal or the Rough and Ready and Baldface Creeks Mineral Withdrawal Proposal; or
 (B)any land or interest in land located within such withdrawal proposals that is acquired by the Federal Government after the date of enactment of this Act.
 (2)MapsThe term Maps means— (A)the Bureau of Land Management map entitled Hunter Creek and Pistol River Headwaters Withdrawal Proposal and dated January 12, 2015; and
 (B)the Bureau of Land Management map entitled Rough and Ready and Baldface Creeks Mineral Withdrawal Proposal and dated January 12, 2015. (b)WithdrawalSubject to valid existing rights, the eligible Federal land is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation under the mineral leasing and geothermal leasing laws. (c)Availability of mapsNot later than 30 days after the date of enactment of this Act, the Maps shall be made available to the public at each appropriate office of the Bureau of Land Management.
 (d)Existing uses not affectedExcept with respect to the withdrawal under subsection (b), nothing in this section restricts recreational uses, hunting, fishing, forest management activities, or other authorized uses allowed on the date of enactment of this Act on the eligible Federal land in accordance with applicable law.December 18, 2019Reported with amendments